DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is considerably longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the limitation in the last three lines of the claim is deemed to be new matter because the specification, as originally filed, does not describe a concave and convex structure.  Furthermore, it would not be clear how the sides of the metal heat dissipation layer 
Therefore, claim 1 contains new matter.

    PNG
    media_image1.png
    461
    833
    media_image1.png
    Greyscale


Regarding claim 4, this claim essentially requires a combination of the at least one flange (1) having concave-and-convex side surface and (2) extending in a parallel direction to surround a side surface of the encapsulant.  The closest embodiment(s) to this claim are shown in Figs. 2a-2i, wherein the flange extends in a parallel direction to surround a side surface of the encapsulant; however, there is no disclosure, in the current specification, that the flange also has a concave-and-convex side surface.
Therefore, claim 4 contains new matter.

Regarding claims 5 and 6, these claims are similar to claim 4, i.e., these claims essentially require a combination of the at least one flange (1) having concave-and-convex side surface and (2) forming a cavity for accommodating the encapsulant. There is no support in the specification (as originally filed) for the currently claimed combination of limitations.
Therefore, claims 5 and 6 contain new matter.

Regarding claim 20, this claim is similar to claim 4 and the closest embodiment for this claim is shown in Fig. 2a; however, there is no support in the specification (as originally filed) for flanges having a combination of (1) concave-and-convex side surface and (2) being adjacent to one side (and another side) of the chip structure.  
Therefore, claim 20 contains new matter.

Regarding claims 3 and 7-11, these claims depend from claim 1; accordingly, they inherit the new matter in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US 2018/0175011 A1; hereinafter, “Sung”).
Regarding claims 1
	re claim 1, Sung discloses (in Fig. 2, viewed upside down, see Fig. 2 above) a chip packaging structure, comprising:
a metal heat dissipation layer 600/400 [0054];
a chip structure 200 [0056] located on an upper surface of said metal heat dissipation layer, comprising a plurality of first electrical contacts (i.e., contacts/pads on the chip 200 that are connected to elements “210” [0044]) on an upper surface of said chip structure;
a pin layer 110/120/130 [0033] comprising a plurality of second electrical contacts 151 and a plurality of separate metal bumps 700, wherein said plurality of second electrical contacts are located on lower surfaces of said plurality of metal bumps 700, and said plurality of second electrical contacts 151 are coupled to said plurality of first electrical contacts (contacts/pads on chip 200) of said chip structure 200 through a plurality of conductive pillars 171/210; and
an encapsulant 500/140 [0051], encapsulating at least one portion of said pin layer 110/120/130, said metal heat dissipation layer 600/400 and said chip structure 200 to expose said pin layer 110/120/130 on an upper surface of said encapsulant 500/140, and to expose a lower surface of said metal heat dissipation layer 600/400 outside said encapsulant 500/140,
wherein said metal heat dissipation layer comprises at least one flange on its side surface (i.e., the portions of “600” extending beyond the chips 200/300 in addition to element “400” are considered to be a flange), said at least one flange on side surface of said metal heat dissipation layer form a concave and convex structure (see Fig. 2 above, “concave, “convex”, and “direction of view” with respect to a concave and convex structure);
re claim 3, the chip packaging structure according to claim 1, wherein said at least one flange 400 (Fig. 2) of said metal heat dissipation layer 600/400 is configured to extend in a direction perpendicular to said side surface of said metal heat dissipation layer 600/400 and said at least one flange 400 is located inside the encapsulant 500/140;
re claim 4, the chip packaging structure according to claim 1, wherein said at least one flange (in Fig. 2, element “400” in addition to the horizontal extensions of “600” beyond chips 200/300) of said metal heat dissipation layer 600/400 is configured to extend in a direction parallel to said side surface of said metal heat dissipation layer and said at least one flange is configured to surround a side surface of said encapsulant 500/140 (i.e., the extension “400” extends in a direction parallel to the side surface of the metal heat dissipation layer, and a side surface of encapsulant {portion “500” of 500/140 that is between “400” and chips “200/300”} is surrounded by the flange 400/600);
re claim 7, the chip packaging structure according to claim 1, further comprising: a redistribution layer 170 (Fig. 2) located between said chip structure 200 and said pin layer 110/120/130, wherein said redistribution layer 170 is configured to extend in a direction parallel to said upper surface of said chip structure 200, said distribution layer is configured to couple said plurality of first conductive contacts (contacts/pads) on said upper surface of said chip structure 200 to said plurality of second electrical contacts 151 of said pin layer 110/120/130 through said plurality of conductive pillars 171/210, and said plurality of second electrical contacts 151 are located above a center of said chip structure 200, or above an edge of said chip structure 200; 
re claim 8, the chip packaging structure according to claim 7, wherein said plurality of conductive pillars comprising: a first conductive pillars 210 (Fig. 2) configured to electrically couple a lower surface of said redistribution layer 170 to said chip structure; and a second conductive pillars 171 configured to electrically couple an upper surface of said redistribution layer 170 to a lower surface of said pin layer 110/120/130;
re claim 10, the chip packaging structure according to claim 1, wherein said upper surface of said metal heat dissipation layer 600/400 is connected with said chip structure by an adhesive layer [0011]; and
re claim 11, the chip packaging structure according to claim 7, wherein said encapsulant 500/140 comprises a first encapsulant 500 and a second encapsulant 140, said second encapsulant 140 is located on said first encapsulant 500, said first encapsulant 500 encapsulates said chip structure 200, and said metal heat dissipation layer 600/400, and said second encapsulant 140 encapsulates said redistribution layer 170.
Therefore, Sung anticipates claims 1, 4, 7, 8, 10 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Yano et al. (US 2008/0237898 A1; hereinafter, “Yano”).
Regarding claim 9:
Sung anticipates claim 1 but does not disclose an insulation layer located on said lower surface of said metal heat dissipation layer, thus the insulation layer and the chip structure are located on opposite sides of the metal heat dissipation layer, respectively.
Yano teaches a heat sink 11 (Fig. 4(b) and [0110]) can be tightly bonded to an encapsulant 5 if an insulation layer (portion of “5” adjacent to element “9” in Fig. 4(b)) is located on a lower surface of said heat sink 11, thus the insulation layer (portion of “5”) and a chip structure 15/19 are located on opposite sides of the heat sink, respectively.
It would have been obvious to one of ordinary skill in the art to modify Sung by incorporating an insulation layer as taught by Yano, because the modification would provide a tight bond between the metal heat dissipation layer and the chip structure.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Watanabe et al. (US 2014/0240922 A1; hereinafter, “Watanabe”).
Regarding claim 20:
Sung anticipates claim 1 but does not disclose the at least one flange comprises a plurality of flanges.  However, Watanabe teaches a heat dissipation layer 30 (Figs. 2A-2B) comprising a plurality of flanges (extending vertically on the left and right sides), wherein one of the plurality of flanges is adjacent to one side (e.g., left side in Fig. 2A) of a chip structure 7/8/9/20 (Fig. 2A) and another one of the plurality of flanges is adjacent to another side (e.g., right side in Fig. 2A) of the chip structure.  Watanabe discloses such a heat dissipation structure increases surface area and heat dissipation effect.
It would have been obvious to one of ordinary skill in the art to modify Sung by incorporating a plurality of flanges, as taught by Watanabe, because the modification would increases surface area and heat dissipation effect of the heat dissipation layer.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if the new matter rejections under 35 U.S.C. 112(a) are overcome and the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 6 are allowed because the prior art of record cannot anticipate or render obvious the limitations in claim 5 (when combined with all the limitations in claims 1 and 4).
Remarks
The prior objection to the title is withdrawn in view of the amendment to the title.
Claims 12-19 remain withdrawn from consideration.
Applicant’s remarks/arguments have been fully considered, but they are moot in view of the new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference listed on the attached PTO-892 are cited for disclosing heat dissipation layers comprising convex-concave structures and plurality of flanges the have similarity to some aspects of the current invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892